         Case 1:19-cr-00753-PGG Document 49 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                     ORDER
             - against -
                                                                19 Cr. 753 (PGG)
LUIS ALBERTO BRECEDA,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for June 15, 2020

for defendant Breceda is adjourned to July 16, 2020 at 11:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the defendant, by and through counsel, Virginia Alvarez,

and with the consent of the United States of America, by and through Assistant United States

Attorney Daniel Nessim, it is hereby ORDERED that the time from June 15, 2020 through July

16, 2020 is excluded under the Speedy Trial Act, Title 18, United States Code, Section

3161(h)(7)(A). The Court finds that the granting of such a continuance serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial, because of the

disruptions caused by the recent pandemic.

Dated: New York, New York
       June 10, 2020                          SO ORDERED.


                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
